Citation Nr: 0815552	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  00-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical 
disorder, including multilevel degenerative disc disease with 
C7 radiculopathy and right medial nerve sensory loss.

2.  Entitlement to service connection for bilateral shoulder 
disorder to include pain.

3.  Entitlement to service connection for polymyalgia, 
rheumatica, osteopenia, osteoporosis, large joint arthritis, 
and leukopenia.

4.  Entitlement to service connection for spondylosis, 
multilevel canal stenosis and disc bulging, lumbar scoliosis 
with right lower extremity neuropathy, and left lower 
extremity muscle denervation of S1 distribution.

5.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with anterior cruciate ligament 
laxity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a limitation of 
left knee motion due to arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, in June 1999 (increased rating claims) 
and July 2004 (service connection claims).

The Board remanded these claims in October 2005 so that 
additional development of the evidence could be conducted.  

The record raises the issue of entitlement to an increased 
rating for hearing loss.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.




FINDINGS OF FACT
 
1.  The veteran does not have a cervical disorder that is due 
to any event or incident of service, and cervical arthritis 
was not manifested to a compensable degree in the first year 
following his separation from active duty.

2.  The veteran is not shown to be have a bilateral shoulder 
disorder that is due to any event or incident of his 
service. 

3.  Neither polymyalgia, rheumatica, osteopenia, 
osteoporosis, large joint arthritis, nor leukopenia is shown 
by competent medical evidence to have a nexus or relationship 
to service, and large joint arthritis was not manifested to a 
compensable degree in the first year following his separation 
from active duty.

4.  Neither spondylosis, multilevel canal stenosis and disc 
bulging, lumbar scoliosis with right lower extremity 
neuropathy, nor left lower extremity muscle denervation of S1 
distribution is shown by competent medical evidence to have a 
nexus or relationship to service.


CONCLUSIONS OF LAW
 
1.  A cervical disorder was not incurred in or aggravated by 
active military service, and cervical arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  A bilateral shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  Polymyalgia, rheumatica, osteopenia, osteoporosis, large 
joint arthritis, and leukopenia were not incurred in or 
aggravated by active military service, and large joint 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  Neither spondylosis, multilevel canal stenosis with disc 
bulging, lumbar scoliosis with right lower extremity 
neuropathy, nor left lower extremity muscle denervation of S1 
distribution were incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The October 2003 letter informed the claimant of the need to 
submit all pertinent evidence in his possession.  July 2006 
correspondence provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  The claims were readjudicated in a November 2007 
supplemental statement of the case.  There is not a scintilla 
of evidence of any VA error in notifying or assisting 
prejudices the appellant or reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 



Factual Background

The veteran's service medical records are devoid of findings 
related to either complaints or diagnoses pertaining to any 
of the disorders for which service connection is currently 
sought.  

A September 1998 VA Medical Certificate shows that the 
veteran complained of aching joints and muscles.  The 
diagnoses were large joint arthritis, and rule out 
polymyalgia rheumatica.  A VA Medical Certificate dated in 
September 1998, shows that the veteran complained of painful 
joints occurring over the past several months.  The affected 
joints included the hip, shoulders, elbows, and neck.  Large 
joint arthritis was again diagnosed.  

September 1998 VA X-ray reports showed normal left shoulder 
findings and degenerative changes of the cervical spine.  

An October 1998 VA progress note includes complaints of 
bilateral shoulder pain.

VA bone density study findings dated in January 2000 note the 
presence of bilateral hip osteopenia.  

A March 2003 VA progress note includes a diagnosis of 
cervical radiculopathy.  

Private nerve conduction velocity and electromyography 
studies in July 2003 were conducted after the veteran 
complained of neck pain with radiation into the right arm and 
left shoulder.  The findings reportedly showed no 
electrophysiologic evidence of abnormality.  The diagnosis 
was history of neck pain with bilaterally prolonged H 
reflexes suggestive of a more proximal neuropathic process at 
or about the root/cord level.  

The report of private X-ray examination conducted in July 
2003 revealed lumbar scoliosis and osteoporosis.  

Private X-ray studies dated in July 2003 show osteoporosis of 
the right shoulder, cervical spine, and lumbar spine.  

An August 2003 private medical examination, conducted in 
relation to a New York State Workers' Compensation claim, is 
of record.  The veteran complained of, in pertinent part, 
neck pain radiating into his radial fingers, right shoulder 
pain, and lumbosacral spine pain.  He reported that these 
were all related to a July 2003 work-related injury.  He 
informed the examiner that he tried to open a door by using 
his right shoulder.  A prior history of cervical 
symptomatology was also provided.  Following a physical 
examination the diagnoses included cervical strain 
superimposed upon ten-year history of cervical pain with 
right upper extremity radiation; rule out acute right 
cervical herniated nucleus pulposus, superimposed upon 
preexisting right cervical disc disease; lumbosacral strain; 
and right shoulder strain.

An October 2003 follow-up examination report concerning the 
veteran's Workers' Compensation claim following his July 2003 
injury includes diagnoses of multiple level cervical 
degenerative disc disease with a 10-year history of cervical 
pain and right upper extremity radiation aggravated by the 
July 2003 injury; right shoulder strain, probable rotator 
cuff disease; and lumbosacral stenosis aggravated by the July 
2003 injury.

Private magnetic resonance imaging examination conducted in 
October 2003 showed several low back disorders, to include 
muscle spasm, spondylitic changes, canal stenosis, and broad-
based bulges.  

The report of a November 2003 follow-up examination 
concerning the veteran's Workers' Compensation claim arising 
from his July 2003 injury includes diagnoses of multiple 
level cervical degenerative disc disease with a 10-year 
history of cervical pain, and right upper extremity radiation 
aggravated by the July 2003 injury; and lumbosacral stenosis 
aggravated by the July 2003 injury.

A November 2003 letter from a private physician indicates 
that the veteran was involved in a July 2003 work related 
accident.  He was noted to have injured his neck and low 
back, and to have complained of right shoulder and hip 
problems.  The physician commented that past medical history 
was negative.  A clinical impression of multilevel cervical 
disc-osteophyte complexes with associated cervical radicultis 
and lumbar degenerative disc disease was provided.  

A February 2004 private orthopedic examination report shows 
complaints of neck and low back pain since July 2003.  Low 
back derangement, probably degenerative spondylosis, was 
diagnosed.  

A March 2004 VA primary care follow-up note shows that 
cervicalgia with radiculopathy and low back pain were 
diagnosed.  It was also noted that since the veteran's last 
visit he had suffered an injury to his neck, shoulder, and 
lower back in a work-related incident.  

An April 2004 Social Security Administration Disability 
Determination and Transmittal form shows that the veteran 
became disabled in July 2003.  The primary diagnosis was 
cervical and lumbar radiculopathy.  A secondary diagnosis of 
right shoulder internal derangement was included.  

Laws and Regulations
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).
 
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Cervical Disorder

Regarding the veteran's claim of entitlement to service 
connection for a cervical disorder, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that the appellant's current 
cervical disorder, manifested by degenerative disc disease, 
radiculopathy, osteoporosis and a neuropathic process, is 
related to service.  The service medical records are entirely 
negative for findings, complaints or diagnoses of a neck 
disability.  

Though the veteran essentially claims that he has a neck 
disorder as a result of his active service, no examiner has 
linked any current neck disability to service.  The Board 
also parenthetically notes that the medical record well 
establishes that the veteran incurred a neck injury as a 
result of a 2003 work-related injury.

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any neck related 
disorder and any in-service incident.  Further while cervical 
arthritis has been diagnosed this diagnosis was first made in 
1998, many years following the veteran's 1965 service 
separation.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any current neck disorder to his service.  The preponderance 
of the evidence is against the claim of entitlement to 
service connection for a cervical disorder, to include 
multilevel degenerative disc disease with C7 radiculopathy 
and right medial nerve sensory loss.  

Therefore, the benefit sought on appeal is denied. 

Bilateral Shoulder Pain

As to the veteran's claim of entitlement to service 
connection for bilateral shoulder pain, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that the appellant's current 
shoulder disorders, manifested by complaints of bilateral 
shoulder pain, and right shoulder osteoporosis and internal 
derangement, is related to service.  The service medical 
records are entirely negative for findings, complaints or 
diagnoses of either a right or left shoulder disability.  

Though the veteran essentially claims that he has a bilateral 
shoulder disorder as a result of his active service, and that 
he had experienced shoulder pain since 1998, no examiner has 
linked any current shoulder disability to service.  The Board 
again parenthetically notes that the medical record clearly 
shows that the veteran incurred a right shoulder injury as a 
result of a 2003 work-related injury.

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any bilateral shoulder 
disorder and any in-service incident.  While right shoulder 
osteoporosis has been diagnosed, this diagnosis was first 
made in 2003, many years following the veteran's 1965 service 
separation.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any current bilateral shoulder disorder to his service.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral shoulder 
pain.  

Pain alone does not constitute a disability for service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom. Sanchez- Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001). 



Polymyalgia, rheumatica, osteopenia, osteoporosis, large 
joint arthritis, and leukopenia

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant has either polymyalgia, rheumatica, osteopenia, 
osteoporosis, large joint arthritis, or leucopenia which is 
in any way related to his active military service.  The 
service medical records are entirely negative for findings, 
complaints or diagnoses pertaining to any of these disorders.  

While the veteran is essentially seeking service connection 
for these cited medical problems, a diagnosis of polymyalgia 
was ruled out in 1998, and while large joint arthritis, 
osteopenia, and osteoporosis were diagnosed in 1998, 2000, 
and 2003, respectively, no examiner has linked any of these 
disorders to service.  

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any of these named 
disorders and the veteran's period of active service.  While 
large joint arthritis has been diagnosed, this diagnosis was 
first made in 1998, many years following the veteran's 1965 
service separation.  Thus, presumptive service connection may 
not be granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any of these claimed disorders to the veteran's service.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for polymyalgia, 
rheumatica, osteopenia, osteoporosis, large joint arthritis, 
and leucopenia.

The claim is denied.


 
Spondylosis, multilevel canal stenosis and disc bulging, 
lumbar scoliosis with right lower extremity neuropathy, and 
left lower extremity muscle denervation of S1 distribution

Following a review of the evidence, the Board concludes that 
the preponderance of the evidence is against finding that the 
appellant has either spondylosis, multilevel canal stenosis 
and disc bulging, lumbar scoliosis with right lower extremity 
neuropathy, or left lower extremity muscle denervation of S1 
distribution which is in any way related to his active 
military service.  The service medical records are entirely 
negative for findings, complaints or diagnoses of any of 
these problems.  

While the veteran is essentially seeking service connection 
for these cited medical problems, and while pertinent 
diagnoses were made in 2003 and 2004, no medical examiner has 
linked any of these currently diagnosed disorders to service.  

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any of these disorders 
and the veteran's period of active service.  

To summarize, there is no competent medical evidence relating 
any of these claimed disorders to the veteran's service.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for spondylosis, multilevel 
canal stenosis and disc bulging, lumbar scoliosis with right 
lower extremity neuropathy, and left lower extremity muscle 
denervation of S1 distribution.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert.

In denying entitlement to service connection the Board notes 
that the only evidence in support of the veteran's claims are 
his contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disability.  
Where, however, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus relating the 
disorder to service only a qualified individual, trained in 
the field of medicine, can provide that evidence.  As a 
layperson, the veteran is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a cervical disorder, 
including multilevel degenerative disc disease with C7 
radiculopathy and right medial nerve sensory loss is denied.  

Entitlement to service connection for bilateral shoulder 
disorder manifested by pain is denied.  

Entitlement to service connection for polymyalgia, 
rheumatica, osteopenia, osteoporosis, large joint arthritis, 
and leucopenia is denied.  

Entitlement to service connection for spondylosis, multilevel 
canal stenosis and disc bulging, lumbar scoliosis with right 
lower extremity neuropathy, and left lower extremity muscle 
denervation of S1 distribution is denied.  


REMAND

Concerning the veteran's increased rating claims, the last VA 
orthopedic examination was completed in July 2002.  Hence, 
current medical evidence is required to determine the degree 
of symptomatology attributable to residuals of a left knee 
meniscectomy with anterior cruciate ligament laxity versus 
the degree attributable to left knee limitation of motion due 
to arthritis.  38 C.F.R. § 3.159.

Simply put, the July 2002 VA examination findings are 
medically stale, and have been overtaken by more recent 
events.  There is nothing in the record which adequately 
describes the current nature and extent of veteran's knee 
disorders.  Such a description is necessary for proper and 
fair adjudication of the veteran's claims for increased 
disability ratings.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Further, the most recent treatment records on file, from the 
VA medical facility in West Palm Beach, Florida, does not 
postdate June 2006.  Hence, contemporaneous records should be 
secured.

Finally, the RO is advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The RO should 
therefore consider the possibility that different ratings may 
be warranted for different time periods. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records dating since July 2006 which are 
pertinent to his claims of entitlement to 
higher ratings for his left knee 
disorders.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
and ask them to provide a copy of the 
outstanding medical records.  If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with a VA medical facility 
for the veteran to be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of his left knee 
disabilities.  Send the claim folders to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner and as indicated in the 
latest AMIE worksheet for rating knee 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remaining issues.  If 
the appeal is denied in any part, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The RO must consider whether 
different ratings may be warranted for 
different time periods in light of the 
decision in Hart.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


